Title: Abigail Adams 2d to Elizabeth Cranch, 18 January 1783
From: Adams, Abigail (daughter of JA and AA)
To: Cranch, Elizabeth,Norton, Elizabeth Cranch



Saturday Evening ca. 18 January 1783

Your letter my Dear Eliza was this day handed me by your Mamma. I Love her much, Eliza, but wish you would just give her a hint, and tell her from me that I hope she say to no one Else, what she, does to me. I should be very sorry if I thought she did.
And now to your letter. If my last convinced you, that no doubts existed in my mind, of your friendship, it had its intended effect. I am sorry to hear you met with such a cold reception, in assending the mount. Dare say it was oweing to the coldness of the weather, and had you have made an entrance, you would I doubt not, have been cordially welcomed. Next weak I hear you intend an excursion to Bridgewater. I wish you an agreeable time of it, and as much pleasure, as your imagination has, presented to you. You are to be deprived of one of the agreeable party I hear. Why is it, I wonder. Will she not yeald to the persuasive voice of Eloquence, that will be tendered to her by all her friends.
Do you wish to hear, of me, as well as from me. I mean do you wish to know how, my time passes. You do and I will tell you, as I have nothing more important to relate. The most agreeable day I have spent since I have been in town, was last Wedensday at Mr. Storers. The Ladies you have no acquaintance with except Miss Mayhew. She was not so sociable as I have sometimes seen her, has been very much indisposed, not the less agreeable tho. Dr. Waterhous made an agreeable part of the circle. You know him, it is not therefore necessary that I should represent to you aney part of his behavour. Twas all pleasing. I suppose I must mention Mr. Guild, too, as he made a one of us, but he is quite out of my Books. This is but one proof of the fickeleness of your friend, so say nothing about it. When I see a wise and a sensible Man, (appear at least) affected in his Manners and behavour, I cannot help, feeling a much less esteem for him. From this it arises, tis a reasonable cause, but however I do not wish to give it, to aney others than my friends. They have a right to know the cause of the change of my opinions, and judgement. If they are right, they will approve; if wrong, condemn, and this leads me to alter them. Do you know my friend that the only instances I even thought you deficient in your friendship for me, was, you never told me my faults. I have often felt, that I have done wrong, in the presence of my Eliza. I have equally felt that she noticed it but I never yet recollect that you reminded me of them, or indeavoured to amend, me, (but by your example). It is said that it has a greater effect than precept. In many instances I believe it just, but when both are united, they inforce each other.
I have sometimes felt as if, you were conscious of the rectitude and propriety of your own behavour, and this gave you a superiority, which I have ever, granted you in my mind, and heart, whether you have felt it or not. Your humility I suppose will not lead you to confess it.
I took my pen with an intention of writing only a few lines. Indeed, when I sat down I had but little to say, but thus I have scribled. Accept it with the affection with which it is writen and believe me, thy friend sincerely.


Amelia


